Petition for Writ of Mandamus Denied and Memorandum Opinion filed
January 15, 2019.




                                             In The

                        Fourteenth Court of Appeals

                                      NO. 14-19-00003-CV



        IN RE MATULA & MATULA CONSTRUCTION, INC., Relator


                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                   23rd District Court
                                Brazoria County, Texas
                            Trial Court Cause No. 88715-CV

                             MEMORANDUM OPINION

       On January 3, 2019, relator Matula & Matula Construction, Inc. filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator complains of the June 27, 2018 order
compelling arbitration and asks this court to compel the respondent to set it aside.1


       1
         Relator names the Honorable Ben Hardin, the presiding judge of the 23rd District Court of
Brazoria County, as the respondent. However, the Honorable Carolyn Marks Johnson signed the June 27,
       We hold that relator has an adequate remedy by appeal. See In re Gulf
Exploration, LLC, 289 S.W.3d 836, 842–43 (Tex. 2009) (orig. proceeding).
Therefore, relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                               PER CURIAM


Panel consists of Justices Christopher, Hassan, and Poissant.




2018 order. Because Judge Johnson signed the complained-of order, she is the proper respondent. See In
re Schmitz, 285 S.W.3d 541, 543 (Tex. 2009) (orig. proceeding).
                                                  2